DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group III in the reply filed on 3/16/21 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit” in claims 17 and 28
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 17 and 28, the limitation of “determining or “determine” a second measure of the thermodynamic quantity associated with each sensor from information contained in a signal received from at least one other sensor in the plurality of sensors” renders the scope of the claim indefinite since it is not clear whether the” other sensor” is different   from the respective sensor. Furthermore, it is not clear how a second measure associated with each sensor but only taken the information in only the other sensor in the plurality of sensor. 
Claim limitation “processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide any corresponding structure to perform the function “processing” in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 17 and 28, claim limitation “processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide any corresponding structure to perform the function “processing” in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17,19,20,21,23,24,25,26,28,30,31,32,33,34,35, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katragadda et al. (US 2016/0290216A1). Regarding claims 17 and 28, Katragadda discloses (figure 1) a control system (12,10) for a heat transfer system (10) comprising a working fluid (coolant), a heat transfer device configured to facilitate heat transfer between the working fluid and another medium (air), and a pump (66) fluidly coupled with the heat transfer device, the control system comprising a plurality of sensors (16, paragraph 28), wherein each sensor is configured to observe a respective operational parameter indicative of a corresponding thermodynamic quantity of the heat transfer system and to emit a signal containing information corresponding to the observed operational parameter (temperature sensor and pressure sensor send signals to the controller 12, paragraph 28); control logic (12) comprising a processing unit (microprocessor unit) and instruction stored on a memory that, when executed by the processing unit (paragraph 28), cause the control logic to determine a first measure of the thermodynamic quantity associated with each sensor from information contained in a signal from the respective sensor (temperature at the coolant outlet from sensor 90 is measured), determine a second measure of the thermodynamic quantity associated with each sensor from information contained in a signal received from at least one other sensor in the plurality of sensors (pressure of in radiator 72 is measured by the pressure sensor); compare or combine the first measure of the thermodynamic quantity with the second measure of the thermodynamic quantity, and responsive to the comparison or combination of the first measure of the thermodynamic quantity with the second measure of the thermodynamic quantity output a control signal (the controller 12 sends out signals to various valves (74,81) based on the received signals and instructions in the memories of the controller to adjust the amount of coolant to flow through the heat transfer device, paragraph 28). Regarding claims 19 and 30, Katragadda discloses (paragraph 61, lines 9-10)  wherein the plurality of sensors comprises a temperature sensor and wherein the instruction, when executed by the processing unit, further cause the control logic to predict a temperature (estimated temperature base on the output from the temperature sensor positioned in the coolant passage, paragraph 61, lines 9-10) corresponding to the temperature sensor from information contained in a signal  received from at least one other sensor in the plurality of sensors (temperature sensor positioned in the coolant passage between the engine and the radiator, paragraph 61, lines 9-10).  Regarding claims 20 and 31,  Katragadda discloses  wherein the plurality of sensors comprises a pressure sensor (paragraph 60, lines 20-21), and wherein the instructions, when executed by the processing unit, further cause the control logic to predict a pressure corresponding to the pressure sensor from information contained in a signal received from at least one other sensor in the plurality of sensors. (pressure in the radiator as estimated from output of a pressure sensor, paragraph 60, lines 20-21), wherein the term “predict” is reasonably interpreted as “estimate”.   
Regarding claims 21 and 32, Katragadda discloses (the plurality of sensors comprises one or more of a temperature sensor, a pressure sensor. (paragraph 60)
 Regarding claims 22 and 33, Katragadda discloses (paragraph 16,lines 8-11),  a communication connection configured to communicate the control signal from the control logic to the pump (66), wherein the pump is operable responsive to the control signal.  
Regarding claims 23 and 34, Katragadda discloses (paragraph 17, lines 7-11) the heat transfer system further comprises a valve (82) and the control system further comprises a communication connection configured to communicate the control signal from the control logic to the valve, wherein the valve is operable responsive to the control signal. 
Regarding claims 24 and 35, Katragadda et al discloses (paragraph 60) that the act of comparing or combining the first measure of the thermodynamic quantity with the second measure of the thermodynamic quantity comprises predicting a thermodynamic state variable (estimate the temperature of the coolant  or determining the if coolant is circulating in the cooling system) for the working fluid, wherein the instructions, when executed by the processing unit, cause the control logic to output the control signal responsive to a value of the thermodynamic state variable exceeding a threshold value or falling below a threshold value. (paragraph 60, lines 25-29 and paragraph 62, lines 1-4 compare the temperature and the pressure with a threshold pressure or temperature) 
Regarding claims 25 and 36, Katragadda discloses (paragraphs 60 and 61)  that  the act of comparing or combining the first measure of the thermodynamic quantity with the second measure of the thermodynamic quantity comprises predicting a value of a thermodynamic state variable for the working fluid at a position of a selected one of the plurality of sensors in the heat transfer system (predict a temperature from output of a temperature sensor positioned in the passage), wherein the instruction, when executed by the processing unit, further cause the control logic to compare or combine the predicted value of the thermodynamic state variable with a value of the thermodynamic state variable determined from the selected one of the plurality of sensors (combining with a value of a pressure sensor); and output the control signal responsive to the comparison or combination of the predicted value of the thermodynamic state variable with the determined value of the thermodynamic state value. (see flow chart 4, the method , step 400  to steps 406,408,410)
Regarding claims 26 and 37, Katragadda discloses (paragraph 28) a plurality of controllable devices (pump 66 and/or valves 82,89) communicatively coupled with the control logic, wherein the instructions, when executed by the processing unit, further cause the control logic to control operation of each in the plurality of controllable devices responsive to information contained in each signal from one or more the plurality of sensors. (paragraph 28, lines 5-12, paragraph 16, lines 12-15 and paragraph 17, lines 7 -12)
Claims 17- 38  are rejected under 35 U.S..S.C. 102(a)(2) as being anticipated by Jentz et al. (US 2019/0039437A1).
Regarding claims 17 and 28, Jentz discloses (figures 1A and 2, paragraph 35) a control system (12,10) for a heat transfer system (110 or 200) comprising a working fluid (coolant), a heat transfer device (176) configured to facilitate heat transfer between the working fluid and another medium (gas), and a pump (81) fluidly coupled with the heat transfer device, the control system  comprising a plurality of sensors (16) wherein each sensor is configured to observe a respective operational parameter indicative of a corresponding thermodynamic quantity of the heat transfer system and to emit a signal containing information corresponding to the observed operational parameter (paragraph 35); control logic (14,12) comprising a processing unit (to process the information received from the sensors) and instruction stored on a memory (paragraph 35) that, when executed by the processing unit, cause the control logic to determine a first measure of the thermodynamic quantity associated with each sensor from information contained in a signal from the respective sensor (temperature at the sensor 180), determine a second measure of the thermodynamic quantity associated with each sensor from information contained in a signal received from at least one other sensor in the plurality of sensors (temperature at the sensor 180,181);  compare or combine the first measure of the thermodynamic quantity with the second measure of the thermodynamic quantity, and responsive to the comparison or combination of the first measure of the thermodynamic quantity with the second measure of the thermodynamic quantity, output a control signal (the controller 12 commands a signal to an actuator coupled to the diverter valve 175, paragraph 35). 
 Regarding claims 18 and 29,  Jentz discloses (figure 5) that the instructions when executed by the processing unit further cause the control logic to output the control signal responsive to a difference between the first measure of the thermodynamic quantity and the second measure of the thermodynamic quantity exceeding a threshold difference or falling below a threshold difference (steps 516-524). Regarding claims 19 and 30, Jentz discloses (paragraphs 61-63) wherein the plurality of sensors comprises a temperature sensor (181,180) and wherein the instruction, when executed by the processing unit, further cause the control logic to predict a temperature (expected or estimate differential temperature at the inlet and the outlet of the heat exchanger 176) corresponding to the temperature sensor from information contained in a signal  received from at least one other sensor in the plurality of sensors (180,181). Regarding claims 20 and 31, Jentz discloses (paragraph 21) that wherein the plurality of sensors (16) comprises a pressure sensor (56), and wherein the instructions, when executed by the processing unit, further cause the control logic to predict a pressure corresponding to the pressure sensor from information contained in a signal received from at least one other sensor in the plurality of sensors. (to estimate a compressor inlet pressure, paragraph 21), wherein the term “predict” is reasonably interpreted as “estimate”.   
Regarding claims 21 and 32, Jentz discloses (figure 1a) that the plurality of sensors comprises one or more of a temperature sensor (180,181)
 Regarding claims 22 and 33, Jentz discloses (paragraph 43),  a communication connection configured to communicate the control signal from the control logic to the pump (81), wherein the pump is operable responsive to the control signal.  
Regarding claims 23 and 34, Jentz discloses (paragraph 44) the heat transfer system further comprises a valve (175) and the control system further comprises a communication connection configured to communicate the control signal from the control logic to the valve, wherein the valve is operable responsive to the control signal. 
Regarding claims 24 and 35, Jentz discloses (paragraph 54, lines 5-36) that the act of comparing or combining the first measure of the thermodynamic quantity with the second measure of the thermodynamic quantity comprises predicting a thermodynamic state variable (estimate a temperature of the coolant entering the heat exchanger 176) for the working fluid, wherein the instructions, when executed by the processing unit, cause the control logic to output the control signal responsive to a value of the thermodynamic state variable exceeding a threshold value or falling below a threshold value. (paragraph 54, compare the estimated value with a threshold coolant temperature) 
Regarding claims 25 and 36, Jentz discloses (paragraphs 60 and 61)  that  the act of comparing or combining the first measure of the thermodynamic quantity with the second measure of the thermodynamic quantity comprises predicting a value of a thermodynamic state variable for the working fluid at a position of a selected one of the plurality of sensors in the heat transfer system (estimate a temperature of the coolant at the inlet at position of the sensor 180, 181 and differential temperature between the inlet and the outlet), wherein the instruction, when executed by the processing unit, further cause the control logic to compare or combine the predicted value of the thermodynamic state variable with a value of the thermodynamic state variable determined from the selected one of the plurality of sensors (combining with a differential temperature between the expected and the estimate); and output the control signal responsive to the comparison or combination of the predicted value of the thermodynamic state variable with the determined value of the thermodynamic state value. (see figure 5, steps 516-524)
Regarding claims 26 and 37, Jentz discloses (figure 1A, paragraphs 43-44) a plurality of controllable devices (pump 81,173) communicatively coupled with the control logic (12) wherein the instructions, when executed by the processing unit, further cause the control logic to control operation of each in the plurality of controllable devices responsive to information contained in each signal from one or more the plurality of sensors. 
Regarding claims 27 and 38, Jentz discloses (figure 7, and paragraph 78) that the instruction, when executed by the processing unit, further cause the control logic to determine a state of health for one or more of the plurality of sensors (indication of whether the sensor is degraded)
NOTE:  if applicant later claims that the processing unit is a microprocessor (as responsive to the 112th 6th paragraph rejection above) , a teaching of a controller includes a microprocessor is taught by Katragadda et al. (US 2016/0290216A1) can be combined with device of Jentz.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda et al (US 20160290216A1) in view of Aeberhard et al. (US 2015/0176931A1). Katragadda substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the instructions, when executed by the processing unit, further cause the control logic to determine a state of health for one or more of the plurality of sensor.  Aeberhard discloses ( paragraphs 65-66 and figure 3) that the instruction, when executed by the processing unit (14) further cause the control logic to determine whether one or more of the plurality of sensor is faulty for a purpose of identifying  any faulty sensor so that controller can switch the cooling system to fallback  control mode (paragraph 51).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to use Aebehard’s teaching in Katragadda’s device for a purpose of identifying any faulty sensor so that the controller can switch the cooling system to fallback control mode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hern et al. (US 2019/0353370A1) discloses a HVAC system and method.
Jordan Jr, et al. (US 20170030228A1) discloses a system for controlling coolant supply to an exhaust gas.
Govindan et al. (US 2015/0166362A1) discloses a feedback control optimization of counter flow heat exchanger.
Liberman (US 2014/0332195A1) discloses a chiller control.
David et al. (US 2013/0340995A1) discloses a controlled cooling of an electronic system.
Street et al. (US 2004/0016241A1) discloses a faulty sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763